Citation Nr: 1023748	
Decision Date: 06/25/10    Archive Date: 07/01/10

DOCKET NO.  08-29 259	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado



THE ISSUE

Entitlement to an effective date earlier than November 27, 
2006 for the award of service connection for posttraumatic 
stress disorder (PTSD).



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

T. Mainelli, Counsel



INTRODUCTION

The Veteran served on active duty from March 1966 to March 
1970.

This case comes on appeal to the Board of Veterans' Appeals 
(Board) from an August 2007 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Denver, 
Colorado.


FINDING OF FACT

The Veteran's PTSD has been manifested since the filing of 
the original service connection claim on December 21, 2004.


CONCLUSION OF LAW

The criteria for an effective date to December 21, 2004 for 
the award of service connection for PTSD have been met.  
38 U.S.C.A. §§ 1110, 5107, 5110 (West 2002); 38 C.F.R. 
§§ 3.304, 3.400 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran claims entitlement to an effective date earlier 
than November 27, 2006 for the award of service connection 
for PTSD.  The facts of this case may be briefly summarized.

The Veteran filed his original service connection claim for 
PTSD on December 21, 2004.  A March 2006 RO rating decision 
denied the claim on the basis that the Veteran did not 
manifest PTSD.  As a general matter, finality attaches to an 
RO rating decision which is not appealed within one year from 
the date of notice of decision.  See 38 C.F.R. §§ 20.200, 
20.201, 20.202, and 20.203.

However, prior to the expiration of the appeal period, the RO 
received VA clinical records in February 2007 reflecting 
impressions that the Veteran manifested PTSD symptoms.  
Interim submissions before a claim becomes final are 
considered part of the original claim.  38 C.F.R. § 3.156(b); 
Jennings v. Mansfield, 509 F.3d 1362 (Fed. Cir. 2007).  The 
receipt of this evidence led to a readjudication of the claim 
and, ultimately, the award of service connection for PTSD.

As a jurisdictional matter, the Board finds that the 
Veteran's claim on appeal stems from the original application 
for service connection for PTSD filed on December 21, 2004.  
The RO has determined as such by extending the service 
connection award to within the appeal period from the initial 
rating decision.

However, the RO has denied an effective date of award 
extending to the date of original claim based on a finding 
that PTSD is not shown to have existed prior to November 27, 
2006, which is the date VA clinical records first reflect the 
Veteran's treatment for PTSD.  The RO specifically found that 
the lay evidence prior to November 27, 2006 was inconsistent 
for establishing a diagnosis of PTSD.

In an original claim for service connection, the date that 
supporting evidence is received is irrelevant when 
considering the effective date of the award.  McGrath v. 
Gober, 14 Vet. App. 28 (2000).  The issue in this case is not 
when the Veteran was first diagnosed with PTSD, but rather 
when PTSD first manifested based upon review of the lay and 
medical evidence of record.  Id.

For reference purposes, establishment of service connection 
for PTSD requires:  (1) medical evidence diagnosing PTSD; 
(2) credible supporting evidence that the claimed in-service 
stressor actually occurred; and (3) medical evidence of a 
link between current symptomatology and the claimed in-
service stressor.  38 C.F.R. § 3.304(f).  See also Cohen 
v. Brown, 10 Vet. App. 128 (1997).  

A diagnosis of PTSD must be established in accordance with 
38 C.F.R. § 4.125(a), which simply mandates that, for VA 
purposes, all mental disorder diagnoses must conform to the 
4th edition of the American Psychiatric Association's 
Diagnostic and Statistical Manual for Mental Disorders (DSM-
IV).  See 38 C.F.R. § 3.304(f).

The Veteran was wounded in combat during service.  As such, 
there is no issue concerning an inservice stressor.  The 
dispositive issue on appeal concerns whether, prior to 
November 21, 2006, the lay and medical evidence establishes 
that the Veteran manifested PTSD related to the confirmed 
inservice events.

A VA Compensation and Pension (C&P) examination in August 
2005 reflected the Veteran's report of symptoms such as 
nightmares, intrusive thoughts, hypervigilance, exaggerated 
startle response and anhedonia when returning from Vietnam 
which resolved after 6 to 8 months.  His current complaints 
included nervousness as well as impairment of memory and 
concentration.  The examiner found that the Veteran did not 
meet the criteria for PTSD due the absence of current 
symptoms such as reliving, avoidance and increased arousal.

The lay history provided by the Veteran in August 2005 is 
consistent with his report of symptoms during a VA clinical 
consultation in August 2004, wherein the Veteran had a 
negative PTSD screening examination based upon his denials of 
symptomatology involving nightmares, avoidance behavior, 
hypervigilance, and feelings of detachment.

On the other hand, the Veteran was seen in the VA clinical 
setting on November 27, 2006 reporting intrusive thoughts of 
Vietnam.  The clinician noted that the Veteran continued to 
be "guarded" "telling his story."  A December 11, 2006 VA 
mental health consultation noted the Veteran's history of 
"long time symptoms of PTSD."  It was discussed why the 
Veteran had previously minimized his symptoms.

A VA C&P PTSD examination in March 2007, conducted by the 
same VA examiner in August 2005, diagnosed the Veteran with 
PTSD.  The Veteran reported a history of intrusive thoughts, 
avoidance behaviors, feelings of detachment, sleep 
disturbance, irritability, anger outbursts, difficulty 
concentrating, hypervigilance and exaggerated startle 
response since service which had become "more noticeable" 
within the last two years when his workload had been reduced.  
The examiner specifically found that the Veteran's PTSD 
symptoms "have been intermittent over the past 35 years," 
and that the Veteran's PTSD likely resulted from his Vietnam 
experiences.

Overall, the Board acknowledges some inconsistency in the 
Veteran's report of PTSD symptomatology prior to November 27, 
2006.  However, the VA clinicians have noted that the Veteran 
has been guarded in discussing his PTSD.  Importantly, the VA 
examiner who determined that the Veteran did not meet the 
criteria for a PTSD diagnosis in August 2005 changed that 
diagnosis to PTSD in March 2007, noting that the Veteran's 
PTSD symptoms had been intermittently present since service.  

Resolving reasonable doubt in favor of the Veteran, the Board 
finds that the Veteran's PTSD has been manifested since the 
filing of the original service connection claim on December 
21, 2004.  The severity of that PTSD prior to November 27, 
2006 is not at issue on appeal.  Rather, it is sufficient for 
purposes of this decision to merely decide that PTSD existed 
on December 21, 2004.  The appeal, therefore, is granted.

Section 5110(a), title 38, United States Code, provides that 
"[u]nless specifically provided otherwise in this chapter, 
the effective date of an award based on an original claim . . 
. of compensation . . . shall be fixed in accordance with the 
facts found, but shall not be earlier than the date of 
receipt of application therefor."  The implementing 
regulation similarly states that the effective date "will be 
the date of receipt of the claim or the date entitlement 
arose, whichever is the later."  38 C.F.R. § 3.400(b)(2)(i).  
When an application for disability compensation is received 
within one year of the date of the veteran's discharge or 
release from service, the effective date of such award shall 
be the day following the veteran's release.  38 U.S.C.A. 
§ 5110(b)(1). 

Notably, the Veteran was discharged from service in March 
1970.  It is not argued or shown that the Veteran filed a 
claim of service connection for PTSD until December 21, 2004.  
As such, the earliest effective date of award can only be 
based upon the date of receipt of the original claim on 
December 21, 2004.  38 U.S.C.A. § 5110(a); 38 C.F.R. 
§ 3.400(b)(2)(i).  The provisions of 38 U.S.C.A. § 5110(b)(1) 
do not apply, and there is no legal basis for an earlier 
effective date of award.

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  In 
this case, the Board is granting in full the benefit sought 
on appeal.  As a matter of law, the Board cannot award an 
effective date earlier than the date the original application 
for service connection was received.  

Accordingly, assuming, without deciding, that any error was 
committed with respect to either the duty to notify or the 
duty to assist, such error was harmless and will not be 
further discussed.  See generally VAOPGCPREC 5-2004 (June 23, 
2004) (VA is not required to provide notice of the 
information and evidence necessary to substantiate a claim 
where that claim cannot be substantiated because there is no 
legal basis for the claim or because undisputed facts render 
the claimant ineligible for the claimed benefit).

ORDER

An effective date of December 21, 2004 for the award of 
service connection for PTSD is granted.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


